 In the Matter of PRESSWIRELESS, INC.andAMERICAN COMMUNICA-TIONS ASSOCIATIONIn the Matter of PRESSWIRELESS, INC.andTHE INDEPENDENTCOMMUNICATIONS GUILDCases Nos. R-2142 and R-2143.-Decided December 6, 1940Jurisdiction:news collecting and distributing industry.Investigationand Certificationof Representatives:existence of question : refusalto accord recognition to union; election necessary.Unit Appropriate for CollectiveBargaining:all employees of the Company atitsLong Island stations including point-to-point operators, newscast opera-tors, coastal marine operators, shift operators, tuning operators, printer opera-tors, traffic clerks, construction men, riggers, maintenance men, abstractors,and janitors, but excluding supervisors, part-time supervisors, experimentalengineers, the secretary to the manager, the pay clerk, the switchboardoperator, the bookkeeper, and the draftsmen.Mr. Joseph W. Chaplin,of Long Island, N. Y., andMr. Philip D.Zurian,of Hicksville, N. Y., for the Company.Boudin, Cohn, and Glickstein,of New York City, byMr. IrvingR. Feinberg, Mr. Oliver M. Salisbury,of New York City, andMr.H. B. Trautman,of New York City, for the A. C. A.Mr. Boyd King,of Mineola, N. Y.,Mr. A. LaVerne Lamb,of GreatNeck, N. Y., andMr. LaVerne C. Walker,of Baldwin, N. Y., for theI.C.G.Mr. Edward Schewnemann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 30, 1940, American Communications Association, hereincalled the A. C. A., filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning,the representation of employees ofPress Wireless, Inc., Long Island, N. Y., herein called the Company,in its Little Neck plant and requesting an`investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.28 N. L. R. B., No. 60.k348 PRESS WIRELESS, INC.349On July 6, 1940, Independent Communications Guild, herein calledthe I. C. G., filed with the Regional Director a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees in the Long Island division of the Company.OnOctober 14, 1940, the A. C. A. and the I. C. G. respectively amendedtheir petitions and requested an investigation and certification ofIepresentatives of the employees in the '3 Long Island stations of theCompany.On October 22, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Sections 3 and 10 (e) (2),'of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation, authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice, and furtherordered that the cases be consolidated for purposes of a hearing.OnOctober 24, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the parties.Pursuant to-thenotice and to notice of postponement, duly served, a hearing was heldon November 8, 1940, in New York City, before Mark Lauter, theTrial Examiner duly designated by the Board.The Company, rep-resented by its officials, the A. C. A. by counsel and by its officials, andthe I. C. G. by its officials, participated in the hearing and were af-.forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.During thecourse of the hearing the Trial Examiner made a number of rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPress Wireless, Inc., a Delaware corporation with its principal officesand places of business in Chicago, Illinois, and New York City,-isengaged in the transmitting and receiving of press communicationsby wireless between the United States, its possessions, and foreigncountries for the use of newspapers and press services.The Companyowns and operates radio receiving and transmitting stations at SanFrancisco, California;Honolulu, T. H.; Little Neck, Long Island,New York; Hicksville, Long Island, New York; and Baldwin, LongIsland, New York; and the Compania Teleradio, S. A., Havana, Cuba;Imprensa Associada do Brazil, Rio de Janeiro, Brazil; and PhilippinePressWireless, Inc.,Manila, P. I.The present proceeding is eon- 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerned only with the Long Island stations of the Company. TheCompany agrees that it is engaged in commerce at the three stationshere involved within the meaning of Section 2 (2) of the Act andthat it is subject to the jurisdiction of the Board.-II. THE ORGANIZATIONS INVOLVEDAmerican Communications Association is a labor organization affil-iated with the Congress of Industrial Organizations. It admits tomembership employees of the Company.Independent Communications Guild is an unaffiliated labor organi-zation.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the A. C. A. and the I. C. G. eachclaimed to represent a majority of the employees of the Companyin an appropriate unit and that the Company refused to recognize theA. C. A. or the I. C. G. as exclusive bargaining agent for all employeesin such unit pending certification by the Board of one of theorganiza-tions as exclusive bargaining agent thereof.There was introduced in evidence at the 'hearing a report preparedby the Regional Director showing that the labor organizations involvedeach represents a substantial number of employees in the unithereinafter found to be appropriate 1We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and foreigncountries, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.'The Regional Director's statement showed that the A. C. A. had submitted to her 24authorization cards bearing the apparently genuine signatures of persons on the July 13,1940, pay roll of the Company. Three of the cards were dated between November 10,1938, and December 31, 1938; and 21 were dated between January 1, 1940, and May 1,1940.The statement also showed that the I. C. G. had submitted a petition authorizingitas bargaining agent dated May 3, 1940, and bearing 27 apparently genuine signaturesof persons whose names were on the July 13, 1940, pay roll of the Company. TheA. C- A. also submitted to the Trial Examiner 15 authorization cards bearing apparentlygenuine signatures of persons on the July 13, 1940, pay roll and dated between May 3.19J7,and October 12, 1940. PRESS WIRELESS,INC."-<<' ; :",351V. THE APPROPRIATE 'UNITThe parties stipulatedand wefind that all the point-to-pointoperators, newscast operators, coastal marine. operators, shift oper-ators, tuning operators, printer operators, traffic clerks, constructionmen, riggers, maintenance men, and janitors, at the Long Islandstations of the Company should be included in the appropriate unitand that full-time supervisors 2 should be excluded therefrom.Theparties disagreed as to whether part-time supervisors, experimentalengineers,allegedly confidential employees, and the draftsmen shouldbe included in the unit.The A. C. A. contends that part-time supervisors should be excludedfrom the unit and the Company and the I. C. G. contend that theyshould be included.The record shows that the part-time supervisorshave power to recommend hiring and discharging, receive higher, wagesthan the other employees, and are in charge of their respective depart-ments in the absence of the -manager.We find that part-timesupervisors should be excluded from the unit.The A. C. A. contends, and the Company and the I. C. G., deny,that the secretary to the manager, the pay clerk, the switchboardoperator, and the bookkeeper are confidential employees"and as suchshould be excluded from the unit. These employees are engagedprimarily in office work, and their duties would appear to be confi-'dential or semi-confidential in character.We find that they shouldbe excluded from the unit.-In their petitions both the A..C; A., and the I. C. G., specificallyincludedabstractorswithin the requested unit.At the beginning ofthe `hearing the parties stipulated that they were among the em-ployees to be included.Although the A. C. A., thereafter contendedthat the two persons employed as abstractors 5 were confidential em-ployees. and should therefore be excluded, it did not offer convincingevidence in support of its contention.We find that they should beincluded in the unit.The A. C. A. contends'that W. H. Linscott, an employee engagedinmechanicalwork, should also be excluded from the unit on the2 The parties disagreed as to whetherW. A. Knight,chief operating technician at theLittleNeck station, is a full-time supervisor.The record shows that he has completesupervisory authority over 5 employees at Little Neck, including power to recommendhiring and discharging.We find that he falls within the category of full-time supervisors3 The part-time supervisors employed on October 14, 1940, are S.' H. Simon and G. A.Scott.The A. C. A. contended that L F. Seibert,who is designated as a point-to-pointoperator,is also a part-time supervisor.The record shows that Seibert is relieving ScotttemporarilyWe find that he is not a part-time supervisor.i The employees referred to who were employed on October 14, 1940,are w. M. Erickson;secretary to the manager,J.F.McGinley,pay clerk and switchboard operator,A. Fricke,switchboard operator,and H. Fricke,bookkeeper.6The persons so employed on October 14, 1940,were J J.Lynch, chief abstract clerkand A N.Brast, assistant abstract clerk. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDground that he is the father-in-law of the manager.We find thecontention to be without merit and that Linscott should be includedin the unit.In their petitions both the A. C. A. and the I. C. G. requested thatexperimental engineers be excluded from the unit.At the hearingthe I. C. G. and the Company contended that they should be includedand the A. C. A. that they should be excluded. The experimentalengineers 6 are engaged in developing new techniques and in improv-ing old ones.Their work is partly experimental and partly develop-mental.They are not admitted to membership in the A. C. A. andare not covered by any contract between that organization and em-ployers whose business is similar to that of the Company.They werenot included in the unit covered by a proposed contract which theI.C. G. presented to the Company in April 1939.We find that theyshould be excluded from the unit.The A. C. A. contends that C. Wilcken is an experimental engineeror a confidential employee.He was employed as a draftsman onOctober 14, 1940, working in close cooperation with the experimentalengineers.Since his duties are closely related to those of the officeemployees and the experimental engineers, whom we have excluded,we find that he also should be excluded.We find that all the employees of the Company at its Long Islandstations including point-to-point operators, newscast operations,coastalmarine operators, shift operators, tuning operators, printeroperators, traffic clerks, construction men, riggers, maintenance men,abstractors, and janitors, but excluding supervisors, part-time super-visors, experimental engineers, the secretary to the manager, the payclerk, the switchboard operator, the bookkeeper, and the draftsmanconstitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining, and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning represen-tation can best be resolved by, and we shall accordingly direct, anelection by secret ballot.The parties agreed at the hearing thatOctober 14, 1940, the date upon which the amended petitions werefiled, be used to determine eligibility to vote in the election.Sincesuch date is, reasonably current and its use will facilitate determina-tion of questions of eligibility which may arise at the election, weapprove this agreement.The employees referred to employed on October 14, 1940, wereR. Sprague, E. 0. Fraim,and A.Rustad.- PRESS WIRELESS, INC.353The A. C. A. contends that one Hazelbaker, an employee who is onmilitary leave, should not be eligible to vote.The Company and theI.C. G. contend that he should be eligible.Since he is on leave andis. still, considered an -employee, we find that he is eligible to votein the election.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board makes the following:-CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Press Wireless, Inc., Long Island, NewYork, within the meaning of Section,9 (c) and Section 2 (6) and (7)of the Act.2.All the employees of the Company at its Long Island stationsincluding point-to-point operators, newscast operators, coastal marineoperators,shiftoperators, tuning operators, printer operators,traffic clerks, constructionmen, riggers,maintenancemen, ab-stractors, and-janitors, but excluding supervisors, part-time super-visors, experimental engineers, the secretary to the manager, the payclerk, the switchboard operator, the bookkeeper, and the draftsman,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with PressWireless, Inc., at its Long Island stations an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election under the directionand supervision of the Regional Director for the Second Region act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all the employees of the Company at its Long Island stationsincluding point-to-point operators, newscast operators, coastal ma-rine operators, shift operators, tuning operators, printer operators,traffic clerks, construction men, riggers, maintenance men, abstractorsand janitors who were employed during the pay-roll period im-mediately preceding October 14, 1940, including any employees who '354DECISIONS OF NATIONAL LABOR.RELATIONS BOARDdid not work during such period: because they were ill,' on' militaryleave, or on vacation, and any who were. then or have since beentemporarily laid off, but excluding supervisors; part-time supervisors,'experimental engineers, the secretary to'the manager, the pay clerk,the switchboard operator, the bookkeeper, the draftsman, and anyemployees(who have since quit or been discharged for cause to - de-termine whether they desire to be represented 'by American Com-munications Association, affiliated with the Congress of IndustrialOrganizations, or by Independent Communications Guild, for thepurpose's of collective bargaining, or by neither.,CHAIRMAN HARRY A. MiiuS took no, part in the 'consideration of'the above']^ecision and Direktion'of Election.' '